DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	An amendment was received from applicant on 6/08/2021.
3.	Claims 1-3, 5, 7, 8, 11, 13-18 are amended.
4.	Claims 4 and 6 are canceled.
5.	Claims 19 and 20 are new.
6.	Claims 1-3, 5 and 7-20 are remaining in the application.
Priority
7.	Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Examiner’s Amendment
8.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows:
	On line 7 of claim 18:
The phrase “the pivoting device” is replaced with - a pivoting device -.
On lines 6-7 of claim 18:
The phrase “the mast can be” is replaced with - the mast is -.
In addition, applicant’s remarks on pg. 1 of the claims are separated from the claims.
Allowable Subject Matter
9.	Applicant’s amendments, and the Examiner Amendment above, are deemed to overcome all previous rejections as presented in the Non Final Rejection mailed on 4/08/2021.
10.	In view of the above, the remaining claims 1-3, 5 and 7-20 are allowed.

Reasons for Allowance
11.	The prior art does not disclose, teach or suggest:
The claimed rigid sail for vessels comprising a mast and a first aerofoil wing body mounted on the base with a base and a head, wherein the mast is inserted through the base into the first aerofoil wing body and is arranged within the first aerofoil wing body, wherein the mast, starting from the base, does not extend across a maximum height of the first aerofoil wing body, wherein a pivoting device is provided, wherein the mast is mounted on a second end facing away from the first aerofoil wing body in the pivoting device, wherein the pivoting device is designed to pivot the mast, when arranged on a vessel, at an angle out of a vertical orientation, wherein the mast has a transverse axle on the second end, which is swivel-mounted in an axle direction of the pivoting device, and specifically configured as claimed.
Nor:
The claimed vessel with a rigid sail, with the rigid comprising a mast and a first aerofoil wing body mounted on the base with a base and a head, wherein the mast is inserted through the base into the first aerofoil wing body and is arranged within the first aerofoil wing body, wherein the mast, starting from the base, does not extend across a maximum height of the first aerofoil wing body, wherein a pivoting device is provided, wherein the mast is mounted on a second end facing away from the first aerofoil wing body in the pivoting device, wherein the pivoting device is designed to pivot the mast, when arranged on a vessel, at an angle out of a vertical orientation, wherein the mast has a transverse axle on the second end, which is swivel-mounted in an axle direction of the pivoting device, and specifically configured as claimed. 
Nor:
The claimed pivoting device with a rigid sail, with the rigid sail comprising a mast and a first aerofoil wing body mounted on the base with a base and a head, wherein the mast is inserted through the base into the first aerofoil wing body and is arranged within the first aerofoil wing body, wherein the mast, starting from the base, does not extend across a maximum height of the first aerofoil wing body, wherein a pivoting device comprises an axle receptacle, wherein the mast is swivel-mounted in the axle receptacle of the pivoting device with a transverse axle on a second end of the mast, the second end facing away from the first aerofoil wing body, wherein the pivoting device is designed to pivot the mast, when arranged on a vessel, at an angle out of a vertical orientation, and specifically configured as claimed.
Conclusion
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL V VENNE whose telephone number is (571)272-7947.  The examiner can normally be reached between M-F, 7am-3:30pm Flex.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel J Morano can be reached on (571) 272-6684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
13.	If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CAN) or 571-272-1000.

/Daniel V Venne/
Senior Examiner, Art Unit 3617
6/17/2021